DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Claims 1, 2, 4, 5 and 7 are pending, claims 3 and 6 having been cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-0620678B1 to Jeon (see machine translation) in view of U.S. Patent App. Pub. No. 2014/0033456 to Doty, U.S. Patent App. Pub. No. 2014/0079560 to Hodges et al. and U.S. Patent No. 9,366,103 to Hickie.
As to claim 1, Jeon discloses a drill device comprising: a drill bit (see Jeon Fig. 1 and Abstract disclosing a drilling machine); an up-and-down adjustment handle capable of moving the drill bit in an up and down direction (see Jeon Fig. 1 and 2, ref.#320); a drill handle capable of rotating the drill bit (see Jeon Fig. 1 and 2, ref.#410); a drill shaft including a part where the drill bit is fixed (see Jeon Fig. 1, ref.#200 and 500) and a guide shaft surrounding part of the drill shaft (see Jeon Fig. 1, ref.#300, 400), 
Jeon does not explicitly disclose a screw positioned on a common axis with the drill bit wherein the drill shaft includes a first part surrounding the screw and wherein the up-and-down adjustment handle is capable of rotating to move the screw in an up and down direction, the movement of the screw moving the drill bit in a corresponding up and down direction.  Use of screws to move shafts up and down relative to one another is known in the art (see, e.g., Doty Fig. 1, ref.#13, 15 16; paragraph [0013]).  Simple substitution of one know equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to use the screw design of Doty in Jeon to move the guide shaft and drill shaft relative to one another in an up and down direction and the results would have been predictable.
Doty discloses that packing can be disposed in the device and a packing nut to compress the packing for sealing purposes (see Doty Fig. 1, ref.#14 and 16), and it would have been obvious to one of ordinary skill in the art at the time of the invention to include the packing and packing nut in Jeon to better seal the opening). The combination of Jeon and Doty does not explicitly disclose that the packing is a V packing.  Use of V packing is well known in the art and does not provide patentable significance (see, e.g., Hodges paragraph [0091] and Hickie col. 6, line 48 – col. 7, line 8) for the use of V-packing and nut to sealingly engage the shaft.
As to claim 4, Doty discloses that the drill bit can be connected to the drill shaft via a flexible wire and a second part of the drill shaft and a flexible pressure hose surrounding the flexible wire which connects a head cover and a pipe (see Doty Fig. 1, ref.# 22, 23, 34, 27 and 28).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the flexible wire and pressure hose disclosed by Doty in Jeon/Doty/Hodges/Hickie in order to improve the reach of the drill bit.
As to claim 5, while the combination of Jeon, Doty, Hodges and Hickie discloses that the outer surface of one shaft can have a male thread form and the inner surface of the other shaft can have a female thread form to relatively move the shafts up and down (see Doty Fig. 1, ref.#16 and 15) and it would have been obvious to one of ordinary skill in the art at the time of filing to select the male and female thread forms and the results would have been predictable.
As to claim 7, Doty discloses that the drill device can comprise a nipple which is fully capable of connecting the drill device to a pipe (see Doty Fig. 1, ref.#26) and it would have been obvious to one of ordinary skill in the art at the time of filing to use a nipple in Jeon/Doty/Hodges/Hickie and disclosed by Doty and the results would have been predictable (connecting the drill device to the pipe).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR10-0620678B1 to Jeon (see machine translation) in view of U.S. Patent App. Pub. No. 2014/0033456 to Doty, U.S. Patent App. Pub. No. 2014/0079560 to Hodges et al. and U.S. Patent No. 9,366,103 to Hickie as applied to claim 1 above, and further in view of U.S. Patent No. 2,786,218 to Yousem.
Jeon, Doty, Hodges and Hickie are relied upon as discussed above with respect to the rejection of claim 1
As to claim 2, use of bronze is known in the art (see Yousem col. 3, lines 33-43).  It would have been obvious to one of ordinary skill in the art at the time of filing to use bronze for the benefits disclosed in Yousem.

Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., when the drill bit 5 moves, the packing nut deliver load downwardly to compress the V packing 2c having a certain degree of elasticity given from the Teflon material, and thereby the compressed V packing 2c is expanded vertically to the compressed direction) are not recited in the rejected claim(s) and the structure that enables said results (i.e., the specific structural language, such as the inner surface of the main shaft 2 is provided with a V packing 2c in the upper side thereof, which is between the drill shaft 3 and the main shaft 2 at the position that the guide shaft 2b terminates)( is similarly not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The cited prior art discloses that it is known to use V packing and a nut to seal the movable shaft to prevent contaminants from entering the housing of the shaft and the claim merely recites “a V packing disposed in the head cover and surrounding the second part of the drill shaft; and a packing nut disposed on the upper end of the V packing.”  As discussed above, the cited prior art discloses that V packing and a nut disposed in a housing to surround a movable shaft is known in the art to seal the shaft and housing.  Applicant’s argues that the combination of references would locate the V packing at a place that would make it difficult to accommodate the hole saw; however, said argument does not account for the skill level of one of ordinary skill in the art and said person of ordinary skill in the art is fully capable of combining the references to locate the V packing at a location to both seal the housing 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.